******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
         GENERAL ACCIDENT INSURANCE
          COMPANY v. JASON MORTARA
                  (SC 19146)
Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                           Vertefeuille, Js.
       Argued April 22—officially released November 4, 2014

David A. Leff, for the appellant (defendant).
Michael M. Wilson, for the appellee (plaintiff).
                          Opinion

   ESPINOSA, J. This appeal presents a choice of law
question: when a dispute between an insurance carrier
and its insured regarding the insurance carrier’s obliga-
tion to pay underinsured motorist benefits requires a
determination of whether the relevant policy provisions
provide coverage for the claim, is the issue properly
resolved under the choice of law rules governing claims
sounding in tort or claims sounding in insurance and
contract? Our existing precedent already has conclu-
sively answered this question. As we explain herein, it
is well established that in such an instance, the choice
of law determination is made by applying the insurance
and contract choice of law rules set forth in §§ 6, 188,
and 193 of 1 Restatement (Second), Conflict of Laws
(1971). The defendant, Jason Mortara, appeals from the
judgment of the Appellate Court, which affirmed the
judgment of the trial court vacating the arbitration
award rendered in his favor.1 The defendant claims that
the arbitration panel properly determined that this
court’s decision in Williams v. State Farm Mutual
Automobile Ins. Co., 229 Conn. 359, 641 A.2d 783 (1994),
applying choice of law rules for tort claims, dictates that
New Jersey law rather than Connecticut law governs his
claim for uninsured motorist benefits under the motor
vehicle insurance policy issued by the plaintiff, General
Accident Insurance Company. To the contrary, we con-
clude that pursuant to this court’s decisions in Dodd v.
Middlesex Mutual Assurance Co., 242 Conn. 375, 698
A.2d 859 (1997), and Reichhold Chemicals, Inc. v. Hart-
ford Accident & Indemnity Co., 243 Conn. 401, 703
A.2d 1132 (1997), the Appellate Court, in its opinion
adopting the decision of the trial court, properly applied
§§ 6 (2), 188 and 193 of the Restatement (Second), con-
tract choice of law, to determine that Connecticut law
governed the claim. See General Accident Ins. Co. v.
Mortara, 141 Conn. App. 571, 573, 62 A.3d 553 (2013).
Accordingly, the judgment of the Appellate Court is
affirmed.
   In its memorandum of decision, the trial court set
forth the following relevant facts and procedural his-
tory. ‘‘The defendant . . . was a passenger in a vehicle
that was driven by his mother [Jacqueline Mortara]
when it was negligently struck by Richard Ednie. At
the time of the collision, Ednie, who was a resident of
Pennsylvania, had a State Farm Insurance policy with
liability limits of $100,000 per person and $300,000 per
accident. Following the collision, a lawsuit was filed in
New Jersey on behalf of [the defendant] against Ednie.2
The claim was settled for $95,000. At the time of the
collision, [the defendant] lived in Connecticut with [Jac-
queline Mortara], and [her] vehicle was insured by the
Pennsylvania General Insurance Company, which is a
subsidiary of the plaintiff . . . . The policy was issued
in Connecticut and included underinsured motorist cov-
erage with a limit of $300,000.
   ‘‘[The defendant] asserted an underinsured motorist
claim against the plaintiff and subsequently requested
that the claim be submitted to arbitration. The following
three questions were submitted to the arbitration panel:
1. Does Connecticut law or New Jersey law apply to
the application and interpretation of the . . . Pennsyl-
vania General Insurance [Company] policy? . . . 2. If
New Jersey law applies, has [the defendant] complied
with the Longworth [v. Van Houten, 223 N.J. Super.
174, 538 A.2d 414 (App. Div. 1988)] line of decisions of
the New Jersey courts, so as to allow [the defendant]
. . . to recover under the [underinsured] motorist cov-
erage of [Jacqueline Mortara’s] vehicle policy? 3. If
recovery is allowed, what is the amount of fair, just
and reasonable compensation for [the defendant] . . .
? The parties stipulated that if Connecticut law applies,
then the defendant’s failure to exhaust Ednie’s State
Farm Insurance policy would preclude recovery of
underinsured motorist benefits pursuant to Connecti-
cut law.
  ‘‘On April 5, 2011, the majority of the panel decided,
in a two page decision, that pursuant to Williams v.
State Farm Mutual Automobile Ins. Co., [supra, 229
Conn. 359], New Jersey law applied and that the defen-
dant complied with the procedure set forth in Longw-
orth v. Van Houten, [supra, 223 N.J. Super. 174]. The
panel awarded the defendant a gross sum of $275,000,
which was adjusted to $160,125.54.
   ‘‘On May 6, 2011, the plaintiff filed an application to
vacate the arbitration award on the ground that pursu-
ant to General Statutes § 52-418 (a) (4), the arbitrators
have exceeded their powers or so imperfectly executed
them that a mutual, final and definite award upon the
subject matter was not made. In response, the defen-
dant filed an application to confirm the arbitration
award and memorandum of law in support on August
8, 2011. On September 16, 2011, the plaintiff filed a
reply brief. The matter was heard before the court on
September 28, 2011.’’ (Footnotes altered; internal quota-
tion marks omitted.) General Accident Ins. Co. v. Mor-
tara, 52 Conn. Supp. 522, 523–24, 72 A.3d 482 (2013).
On the basis of its conclusion that Connecticut law
governed the claim, the trial court granted the plaintiff’s
application to vacate the arbitration award and denied
the defendant’s application to confirm the award. Id.,
544. The defendant appealed from the judgment of the
trial court to the Appellate Court, which affirmed the
judgment of the trial court in a per curiam decision
and adopted its memorandum of decision as a proper
statement of the relevant facts, issues and applicable
law. General Accident Ins. Co. v. Mortara, supra, 141
Conn. App. 571. This certified appeal followed.
  ‘‘[T]he standard of review for arbitration awards is
determined by whether the arbitration was compulsory
or voluntary. This court recognized the fundamental
differences between voluntary and compulsory arbitra-
tion in American Universal Ins. Co. v. DelGreco, 205
Conn. 178, 190–91, 530 A.2d 171 (1987). The court con-
cluded therein that whe[n] judicial review of compul-
sory arbitration proceedings required by [General
Statutes § 38a-336 (c)]3 is undertaken . . . the
reviewing court must conduct a de novo review of the
interpretation and application of the law by the arbitra-
tors. The court is not bound by the limitations contrac-
tually placed on the extent of its review as in voluntary
arbitration proceedings. Id., 191. A reviewing court
therefore must conduct a de novo review of the arbitra-
tors’ decision on coverage issues because such issues
are subject to compulsory arbitration.’’ (Footnote
added; internal quotation marks omitted.) Kinsey v.
Pacific Employers Ins. Co., 277 Conn. 398, 404 n.5, 891
A.2d 959 (2006).
   Because the substantive issue in the present case
concerns a question of insurance coverage, which is
subject to compulsory arbitration, our review is de
novo. We explained in Quigley-Dodd v. General Acci-
dent Ins. Co. of America, 256 Conn. 225, 238, 772 A.2d
577 (2001), that a ‘‘question involving the interpretation
of a policy term or governing law that affects how much
[the insured] can recover from the insurer . . . is a
coverage question . . . .’’ By contrast, if the question
turns on ‘‘the measure of damages that can be recovered
from the tortfeasor . . . the question is a damages
issue . . . .’’ (Emphasis omitted.) Id., 239. The first
question submitted for arbitration—whether Connecti-
cut law or New Jersey law applied to the application
and interpretation of the defendant’s insurance policy—
made clear that the disputed issue between the parties
concerned coverage under the policy rather than dam-
ages recoverable from the tortfeasor. Specifically, the
plaintiff denied the defendant’s claim for benefits under
the underinsured motorist provision in the insurance
policy issued to Jacqueline Mortara on the basis that
pursuant to Connecticut law, the defendant’s failure to
exhaust the limits of the tortfeasor’s policy released
the plaintiff from any obligation to pay underinsured
motorist benefits pursuant to the insurance policy. See
General Statutes § 38a-336 (b).4
   Our conclusion that the appeal presents a coverage
issue also means that the choice of law rules governing
claims sounding in insurance and contract govern the
defendant’s claim, rather than the rules governing
claims sounding in tort. See Dodd v. Middlesex Mutual
Assurance Co., supra, 242 Conn. 384 (‘‘An action to
recover under an automobile insurance policy is not an
action in tort but, rather, an action in contract. The
obligation of [an] insurance carrier providing uninsured
motorist coverage as a part of its liability insurance
coverage on the automobile of the insured person is a
contractual obligation arising under the policy of insur-
ance.’’ [Emphasis omitted; internal quotation marks
omitted.]).
   We therefore turn to the choice of law rules governing
the present case. ‘‘In Reichhold Chemicals, Inc. v. Hart-
ford Accident & Indemnity Co., [supra, 243 Conn. 413],
we abandoned the ancient lex loci contractus approach
to choice of law, which looked primarily to the law of
the state in which the contract was made. In its place,
we adopted the most significant relationship approach
of the Restatement (Second) . . . for analyzing choice
of law issues involving contracts. . . . Thus, the choice
of law determination in this case involves an interplay
among §§ 193, 188 and 6 of the Restatement (Second)
. . . . Where there is no choice of law provision in the
contract, the general rule to be applied is that of § 188.
Section 188, in turn, directs us to other provisions for
specific types of contracts. With respect to liability
insurance contracts, the starting point is § 193 of the
Restatement (Second) . . . .
   ‘‘Section 193 of the Restatement (Second) provides
that [t]he validity of a contract of fire, surety or casualty
insurance and the rights created thereby are determined
by the local law of the state which the parties under-
stood was to be the principal location of the insured
risk during the term of the policy, unless with respect
to the particular issue, some other state has a more
significant relationship under the principles stated in
§ 6 to the transaction and the parties, in which event
the local law of the other state will be applied. Thus,
§ 193 establishes a special presumption in favor of
application, in liability insurance coverage cases, of the
law of the jurisdiction that is the principal location of
the insured risk. . . .
   ‘‘The commentary to § 193 notes that [a]n insured
risk, namely the object or activity which is the subject
matter of the insurance, has its principal location, in
the sense here used, in the state where it will be during
at least the major portion of the insurance period. In
the great majority of instances, the term of a contract
of fire, surety or casualty insurance will be relatively
brief, and it will usually be possible to predict with fair
accuracy where the risk will be located, or at least
principally located, during the life of the policy. . . .
So, in the case of an automobile liability policy, the
parties will usually know beforehand where the auto-
mobile will be garaged at least during most of the
period in question. . . . 1 Restatement (Second),
supra, § 193, comment (b), p. 611. The Restatement
(Second) considers the principal location of the insured
risk to be a matter of intense concern to the parties
to the insurance contract because [it] has an intimate
bearing upon the risk’s nature and extent and is a factor
upon which the terms and conditions of the policy will
frequently depend. So the cost of automobile liability
or of collision insurance will probably be higher if the
place where the automobile will be principally garaged
during the term of the policy is an urban, as opposed
to a rural, community. Id., § 193, comment (c), p. 612.’’
(Citations omitted; emphasis in original; footnote omit-
ted; internal quotation marks omitted.) American
States Ins. Co. v. Allstate Ins. Co., 282 Conn. 454, 461–
63, 922 A.2d 1043 (2007).
  ‘‘In order to overcome this presumption, another
state’s interest must outweigh those of the state where
the insured risk is located and must be sufficiently
compelling to trump the § 193 presumption. Section 6
(2) of the Restatement (Second) . . . provides the cri-
teria by which that overriding interest should be evalu-
ated. It must be remembered that even if another state
has a substantial interest under § 6 (2), that interest will
not defeat the § 193 presumption unless it is sufficiently
compelling. As we indicated in Reichhold Chemicals,
Inc. v. Hartford Accident & Indemnity Co., supra, 243
Conn. 417, the analysis begins but does not end with
§ 193. . . .
   ‘‘[Section] 6 (2) of the Restatement (Second) . . .
which is applicable to all substantive areas, sets forth
seven overarching considerations in determining which
state has the most significant relationship: (a) the needs
of the interstate and international systems, (b) the rele-
vant policies of the forum, (c) the relevant policies of
other interested states and the relative interests of those
states in the determination of the particular issue, (d)
the protection of justified expectations, (e) the basic
policies underlying the particular field of law, (f) cer-
tainty, predictability and uniformity of result, and (g)
ease in the determination and application of the law to
be applied. . . .
   ‘‘Furthermore, [§] 188 (2) [of the Restatement (Sec-
ond)] lists five contacts to be considered in applying
the principles set forth in § 6 to a contract dispute: (a)
the place of contracting, (b) the place of negotiation
of the contract, (c) the place of performance, (d) the
location of the subject matter of the contract, and (e)
the domicile, residence, nationality, place of incorpora-
tion and place of business of the parties. Comment
(e) to § 188 (2) states that the forum, in applying the
principles of § 6 to determine the state of most signifi-
cant relationship, should give consideration to the rele-
vant policies of all potentially interested states and the
relative interests of those states in the decision of the
particular issue. The states which are most likely to be
interested are those which have one or more of the
[enumerated] contacts with the transaction or the par-
ties. Id., § 188 (2), comment (e), p. 579.
  ‘‘The appropriate starting point under § 188, there-
fore, is identification of the policy underlying the rele-
vant law of each state having one or more of the listed
contacts. If application of a particular state’s law would
further its underlying policy, that state is said to have
an interest. See id., § 6 (2) (c). If two or more states
have conflicting interests, the court must determine
which gives rise to the most significant relationship.
Id., § 188 (1). . . . Moreover, application of the § 6 and
§ 188 factors is neither mathematical nor mechanical.’’
(Citations omitted; internal quotation marks omitted.)
American States Ins. Co. v. Allstate Ins. Co., supra, 282
Conn. 467–68.
   In a well reasoned opinion, the trial court properly
applied these principles to the defendant’s claim. As to
§ 193 of the Restatement (Second), the court stated:
‘‘The record before this court indicates that the princi-
pal location of the insured risk was Connecticut. In
reviewing the insurance policy, it appears likely that
the parties to it anticipated that the [insured] vehicle
would be principally garaged in Connecticut during the
term of the insurance policy. Further, the policy was
issued in Ridgefield, Connecticut, to Jacqueline Mor-
tara, a Bethel, Connecticut, resident. Additionally, the
policy includes an amendment of the policy provisions
for Connecticut, which makes references to Connecti-
cut law, thus demonstrating that the principal location
of the insured risk was a factor in formulating the terms
of the policy. Accordingly, because the record indicates
that the parties understood that the principal location
of the insured risk was Connecticut, there is a special
presumption in favor of the application of Connecticut
law to the present case.’’ General Accident Ins. Co. v.
Mortara, supra, 52 Conn. Supp. 535.
   The court next turned to §§ 188 and 6 (2) of the
Restatement (Second), and properly concluded that the
interests of New Jersey are not sufficiently compelling
to overcome the presumption established under § 193
that Connecticut law applies. General Accident Ins. Co.
v. Mortara, supra, 52 Conn. Supp. 544. The court began
by considering the five contacts enumerated in § 188,
and noted that because the contract was formed in
Ridgefield, Connecticut, ‘‘the place of contracting and
negotiation of the contract was Connecticut.’’ Id., 537.
That fact, taken together with the failure of the defen-
dant to offer any evidence to suggest that New Jersey,
rather than Connecticut, was the place of performance
of the contract establishes that Connecticut was the
place of performance. Id. The subject matter of the
contract, the insured vehicle, was principally located
in Connecticut. Finally, Jacqueline Mortara, the named
insured, was domiciled in Connecticut, and although
the plaintiff has a Philadelphia, Pennsylvania address
listed on the policy, the plaintiff was doing business in
Connecticut. Id., 538.
  Finally, the court turned to the policy considerations
set forth in § 6 (2) of the Restatement (Second), and
correctly concluded that those considerations support
rather than overcome the presumption that Connecticut
law governs the defendant’s claim. General Accident
Ins. Co. v. Mortara, supra, 52 Conn. Supp. 544. The
court properly concluded that where, as in the present
case, the insurer has multiple places of business in
various states, the first consideration, the needs of inter-
state and international systems, is not a factor accorded
significant weight. Id., 539; see Bellavita v. Allstate Ins.
Co., Superior Court, judicial district of Fairfield, Docket
No. CV-95-0327000-S (August 13, 1999) (25 Conn. L.
Rptr. 229, 232).
   The fourth, fifth and sixth factors—the protection of
justified expectations, the basic policies underlying the
particular field of law, and certainty, predictability and
uniformity of result—all support the conclusion that
Connecticut law governs. 1 Restatement (Second),
supra, § 6 (2) (d), (e) and (f). With respect to the fifth
and sixth factors, this court has noted that ‘‘[t]he com-
mentary to § 188 of the Restatement (Second), indicates
that [p]rotection of the justified expectations of the
parties is the basic policy underlying the field of con-
tracts, for the purpose of § 6 (2) (e) of the Restatement
(Second). . . . Additionally, protection of justified
expectations is also relevant to the factor of certainty,
predictability, and uniformity of result under § 6 (2) (f)
of the Restatement (Second). The need for protecting
the expectations of the parties gives importance in turn
to the values of certainty, predictability and uniformity
of result. For unless these values are attained, the
expectations of the parties are likely to be disap-
pointed.’’ (Citation omitted; internal quotation marks
omitted.) Interface Flooring Systems, Inc. v. Aetna
Casualty & Surety Co., 261 Conn. 601, 612–13, 804 A.2d
201 (2002). Accordingly, the justified expectations of
the contracting parties regarding the law that will apply
to the insurance contract are relevant to all three of
these factors. The trial court, therefore, properly con-
cluded that because the parties understood at the time
of contracting that Connecticut law would apply to the
policy, the application of Connecticut law ‘‘protect[s]
the justified expectations of the parties to [the] contract
and would in turn promote the values of certainty, pre-
dictability and uniformity of result.’’ General Accident
Ins. Co. v. Mortara, supra, 52 Conn. Supp. 540.
  Turning to the second and third factors of § 6 (2),
the trial court correctly observed that they direct the
court to consider the ‘‘relevant policies of the forum’’
and the ‘‘relevant policies of other interested states and
the relative interests of those states in the determination
of the particular issue . . . .’’ Id.; see 1 Restatement
(Second), supra, § 6 (2) (b) and (c). Applied to the
present case, these two factors require the court to
consider the relevant policies and interests of Connecti-
cut and New Jersey on this issue. As the trial court
explained, the policies of both Connecticut and New
Jersey with respect to the exhaustion requirement
applied to underinsured motorist coverage in motor
vehicle insurance policies are to ‘‘provide insurance
protection when the liability coverage of the tortfeasor
is inadequate, but neither state aims to make the insured
whole. Additionally, both states have an exhaustion
requirement to prevent the insured from receiving a
windfall. Under Connecticut law, the requirement that
the insured must fully exhaust the tortfeasor’s liability
coverage before recovering underinsured motorist ben-
efits is absolute. See Ciarelli v. Commercial Union Ins.
Cos., 234 Conn. 807, 811, 663 A.2d 377 (1995); Continen-
tal Ins. Co. v. Cebe-Habersky, 214 Conn. 209, 212–13,
571 A.2d 104 (1990). New Jersey applies the exhaustion
requirement of its underinsured motorist statute differ-
ently.’’5 General Accident Ins. Co. v. Mortara, supra,
52 Conn. Supp. 542–43. The court additionally observed,
however, that ‘‘the defendant has not provided, and
the court’s independent research has not revealed, any
differences in policy so fundamental as to override the
special presumption favoring the application of the law
of Connecticut, the principal location of the insured
risk, to the present case. American States Ins. Co. v.
Allstate Ins. Co., supra, 282 Conn. 475.’’ (Emphasis in
original; internal quotation marks omitted.) General
Accident Ins. Co. v. Mortara, supra, 543.
   Finally, the trial court noted that the seventh and
final factor of § 6 (2) of the Restatement (Second), the
‘‘ease in the determination and application of the law
to be applied, favors the application of Connecticut’s
straightforward exhaustion requirement in the present
matter.’’ (Internal quotation marks omitted.) Id., 543–44;
see 1 Restatement (Second), supra, § 6 (2) (g). The
court properly concluded that considering all of the
factors together provides further support for the conclu-
sion that Connecticut law governs in the present case.
General Accident Ins. Co. v. Mortara, supra, 52 Conn.
Supp. 544.
   The defendant’s argument that the arbitration panel
correctly concluded that this court’s decision in Wil-
liams v. State Farm Mutual Automobile Ins. Co., supra,
229 Conn. 359, controls the present case and dictates
the application of New Jersey law to his claim is unper-
suasive. In Williams, which involved a claim for unin-
sured motorist benefits, the disputed issue did not
pertain to insurance coverage, but to damages that
would have been recoverable from the tortfeasor. Spe-
cifically, in that case, the defendant insurer denied bene-
fits to the plaintiff on the basis that ‘‘the plaintiff could
not maintain an action against the tortfeasor because
he had not sustained either ‘serious injury’ or basic
economic loss in excess of $50,000,’’ as required under
New York law. Id., 363. Thus, the disputed issue in
Williams implicated tort law principles rather than con-
tract law principles.6 It is true that the court in Williams
concluded that because the choice of law test under
either a tort or a contract analysis yielded the same
result, i.e., the application of New York law to the claim,
it was not necessary to determine whether the claim
implicated tort or contract principles. Id., 364. Williams
was decided, however, before Reichhold Chemicals,
Inc. v. Hartford Accident & Indemnity Co., supra, 243
Conn. 413, in which we adopted the contract choice of
law test applying §§ 6 (2), 188 and 193 of the
Restatement (Second). Because Williams did not apply
the same test that we now apply in a contract choice
of law analysis, the trial court, and therefore also the
Appellate Court, properly concluded that Williams
does not apply to the present case.
      The judgment of the Appellate Court is affirmed.
      In this opinion the other justices concurred.
  1
     We granted the plaintiff’s petition for certification to appeal limited to
the following issue: ‘‘Did the Appellate Court properly apply Williams v.
State Farm Mutual Automobile Ins. Co., 229 Conn. 359, 641 A.2d 783 (1994),
when it affirmed the trial court’s judgment vacating the arbitration award?’’
General Accident Ins. Co. v. Mortara, 308 Conn. 945, 66 A.3d 886 (2013).
   2
     The accident occurred in New Jersey.
   3
     General Statutes § 38a-336 (c) provides: ‘‘Each automobile liability insur-
ance policy issued on or after October 1, 1971, which contains a provision
for binding arbitration shall include a provision for final determination of
insurance coverage in such arbitration proceeding. With respect to any
claim submitted to arbitration on or after October 1, 1983, the arbitration
proceeding shall be conducted by a single arbitrator if the amount in demand
is forty thousand dollars or less or by a panel of three arbitrators if the
amount in demand is more than forty thousand dollars.’’
   We note that the policy in the present case was issued in 1988, and at
that time the binding arbitration provision of § 38a-336 (c) was codified at
General Statutes (Rev. to 1987) § 38-175c, and contained substantively the
same language. In 1991, § 38-175c was transferred to § 38a-336. We refer
herein to the provisions of § 38a-336 unless otherwise indicated.
   4
     General Statutes § 38a-336 (b) provides in relevant part: ‘‘An insurance
company shall be obligated to make payment to its insured up to the limits
of the policy’s uninsured and underinsured motorist coverage after the limits
of liability under all bodily injury liability bonds or insurance policies
applicable at the time of the accident have been exhausted by payment of
judgments or settlements . . . .’’ (Emphasis added.)
   5
     The trial court explained: ‘‘In Longworth v. Van Houten, supra, 223 N.J.
Super. 174, the court articulated a procedure by which the insured could
potentially pursue underinsured motorist benefits after reaching a settlement
for less than the limits of the tortfeasor’s liability policy. The Longworth
procedure was subsequently adopted by the New Jersey Supreme Court in
Rutgers Casualty Ins. Co. v. Vassas, 139 N.J. 163, 652 A.2d 162 (1995).
In adopting Longworth, the court reasoned: ‘[W]hen an insured under an
automobile insurance policy providing [underinsured motorist] benefits is
involved in an accident and undertakes legal action against the tortfeasor,
the insured must notify the [underinsured motorist]insurer of that action.
If, during the pendency of the claim, the tortfeasor’s insurance coverage
proves insufficient to satisfy the insured’s damages, then the insured should
again notify the [underinsured motorist] insurer of that fact.
   ‘‘ ‘If the insured receives a settlement offer or arbitration award that does
not completely satisfy the claim, because the tortfeasor is underinsured,
the [underinsured motorist] insurer then has two options: offer to pay the
insured the amount of the tortfeasor’s settlement offer or the arbitration
award, usually the tortfeasor’s policy limit, in exchange for subrogation of
the insured’s rights against the tortfeasor; or, allow the insured to settle. In
either case, the [underinsured motorist] insurer must further allow the
insured the benefit of the [underinsured motorist] coverage. If the insurer
does not respond within the time allotted for rejection of the award or
settlement offer, the insured victim may, consistent with [Longworth] . . .
move for a declaratory ruling on order to show cause concerning the parties’
rights and responsibilities. In this manner, the insured victim is afforded
the protection and benefits of the tortfeasor’s insurance coverage in addition
to the insured’s own [underinsured motorist] coverage. As well, the [underin-
sured motorist] carrier is able to weigh the relative merits of allowing its
insured to settle and paying the difference in [underinsured motorist] bene-
fits compared with paying its insured the settlement offer plus [underinsured
motorist] benefits and itself maintaining a subrogation action against the
tortfeasor.’ . . . Id., 174–75.’’ (Emphasis in original.) General Accident Ins.
Co. v. Mortara, supra, 52 Conn. Supp. 543–44 n.4.
   6
     The defendant claims that Williams stands for the proposition that tort
law principles always apply to a choice of law analysis arising from a claim
for underinsured motorist benefits. The court’s analysis in Williams does
not lead to such a conclusion, and instead is consistent with the rule we
adhere to in the present case, that the question of which principles govern the
choice of law analysis depends on whether the claim implicates a question of
the obligation of the insurer to provide coverage, or the measure of damages
recoverable from the tortfeasor.